Exhibit 10.2

 
 
JOINDER AGREEMENT
 


THIS JOINDER AGREEMENT (this “Agreement”) dated as of April 5, 2011, is among
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH (“Rabobank”); BLUEKNIGHT ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”); and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below.  Each capitalized term used herein but not otherwise defined herein
has the meaning given such term in the Credit Agreement.
 
R E C I T A L S
 
A.          The Borrower, the Administrative Agent and the Lenders party thereto
are parties to that certain Credit Agreement dated as of October 25, 2010 (the
“Credit Agreement”), pursuant to which the Lenders have made certain loans to
and extensions of credit for the account of the Borrower.
 
B.           The Borrower has heretofor requested pursuant to Section 2.22 of
the Credit Agreement that the aggregate amount of the Revolving Commitments be
increased to $95,000,000 effective as of April 5, 2011 (the “Revolving
Commitment Increase Date”) by adding to the Credit Agreement Rabobank as a New
Revolving Lender with a Revolving Commitment of $20,000,000.
 
C.           NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
SECTION 1. New Revolving Lender.
 
Effective as of the Revolving Commitment Increase Date:
 
(a)  
Pursuant to Section 2.22 of the Credit Agreement, Rabobank is hereby added as a
“Lender” and a “Revolving Lender” for all purposes under the Credit Agreement
with a Revolving Commitment of $20,000,000;

 
(b)  
Rabobank shall become a Lender and a Revolving Lender for all purposes of the
Credit Agreement and shall have all of the rights and obligations of a Lender
and a Revolving Lender thereunder; and

 
(c)  
Rabobank shall make any payments required to be made by it pursuant to Section
2.22(c) of the Credit Agreement.

 
 




 
 
1
 
 


SECTION 2. Representations and Warranties; Agreements.  Rabobank hereby:
 
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender and a
Revolving Lender under the Credit Agreement, (ii) it satisfies the requirements,
if any, specified in the Credit Agreement that are required to be satisfied by
it in order to become a Lender and a Revolving Lender under the Credit
Agreement, (iii) from and after the Revolving Commitment Increase Date, it shall
be bound by the provisions of the Credit Agreement as a Lender and a Revolving
Lender thereunder and shall have the obligations of a Lender and a Revolving
Lender thereunder to the extent of its Revolving Commitment, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered thereunder, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to acquire its Revolving Commitment,
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, and (v) it has
provided to the Administrative Agent the forms specified in Section 2.17(f) of
the Credit Agreement, at the times specified therein, duly completed and
executed by it; and
 
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with the terms of the Credit Agreement, all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender and a Revolving Lender to the extent of its
Revolving Commitment.
 
SECTION 3. Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic image scan transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.
 
SECTION 4. Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 5. Severability.  In case any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
none of the parties hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Credit Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 






 
2
 
 


SECTION 6. Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.2 of the Credit Agreement.  All
communications and notices hereunder to Rabobank shall be given to it at the
address set forth in its Administrative Questionnaire.
 


 
[Signature Pages Follow]
 






 
3
 
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEEBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH
   
By:
/s/ Brett Delfino
Name:
Brett Delfino
Title:
Executive Director
   
By:
/s/ Rodney P. Hutchinson
Name:
Rodney P. Hutchinson
Title:
Executive Director





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page to Joinder Agreement]

 
 
 
 
 
Acknowledged and consented to
     
as of the date first written above:
                                     
Administrative Agent and
     
Issuing Lender:
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Issuing Lender
            By:
/s/ Marshall Trenckmann
    Name:
Marshall Trenckmann
    Title:
Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page to Joinder Agreement]


 
 
 
 


 
Acknowledged and consented to
     
as of the date first written above:
                                     
Borrower:
 
BLUEKNIGHT ENERGY PARTNERS, L.P.
            By:    Blueknight Energy Partners G.P., L.L.C., its general partner
            By:
/s/ Alex Stallings
    Name:
Alex Stallings
    Title:
Chief Financial Officer and Secretary

 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
[Signature Page to Joinder Agreement]

 

 